Order entered October 9, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00182-CR
                                        No. 05-13-00183-CR
                                        No. 05-13-00184-CR
                                        No. 05-13-00185-CR

                             THOMAS EPPELSHEIMER, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
         Trial Court Cause Nos. F11-71623-X, F11-71319-X, F11-71624-X, F11-71625-X

                                              ORDER
         The Court ORDERS court reporter Jan Cherie Williams to file, within FIFTEEN DAYS

of the date of this order, a supplemental record containing a copy of State’s Exhibit no. 16, a CD.

         In his brief, appellant raises issues related to the costs assessed against him. The records,

however, do not contain cost bills or other documents with itemized lists of costs assessed in the

cases.

         Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, supplemental clerk’s records containing detailed itemizations of

the costs assessed in the cases, including but not limited to, specific court costs, fees, and court
appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bills shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s records include

documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

(1) Jan Cherie Williams, official court reporter, Criminal District court No. 6; (2) Gary

Fitzsimmons, Dallas County District Clerk; (3) the Dallas County District Clerk’s Office,

Criminal Records Division; and (4) to counsel for all parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE